t c memo united_states tax_court christopher holden petitioner v commissioner of internal revenue respondent docket nos filed date walter d channels for petitioner jenny r casey and blake j corry specially recognized for respondent these cases are consolidated for purposes of trial briefing and opinion memorandum findings_of_fact and opinion laro judge in separate notices of deficiency respondent determined deficiencies in petitioner’s federal_income_tax for and years at issue as well as accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure petitioner resided in california at the time he timely petitioned this court for redetermination of the determined deficiencies and accuracy-related_penalties see sec_6213 the parties were able to resolve a number of issues reflected in the stipulation of settled issues the stipulations of fact and the opening briefs after the parties’ concessions the following issues remain for decision petitioner’s tax_year is before the court in a related case docket no that case has not been consolidated with the present ones while the factual backgrounds in these cases are similar the issues presented for resolution and the evidence submitted by the parties differ we express no opinion on the issues presented in docket no all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated whether petitioner is entitled to deduct real_estate_taxes and mortgage interest in excess of amounts that respondent already allowed for the tax_year we hold that he is not whether petitioner is entitled to deduct mortgage interest in excess of amounts that respondent already allowed for the tax_year we hold that he is not whether petitioner is entitled to deduct the following business_expenses not already conceded by petitioner or respondent for the tax_year leases contract labor bank service charges continuing education miscellaneous expenses and office supplies we hold that petitioner may deduct as an additional contract labor expense a payment made to rick wong otherwise we hold that petitioner is not entitled to deduct any other business_expenses whether petitioner is entitled to deduct the following business_expenses not already conceded by respondent or petitioner for the tax_year outside services leases contract labor miscellaneous expenses payroll expenses and professional fees we hold that he is not and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for the and tax years we hold that he is findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the parties’ stipulations of facts stipulation of settled issues and accompanying exhibits petitioner was divorced from karen holden in date on date petitioner married ninpapha b niangnouansy and remained married to niangnouansy throughout the tax_year petitioner claimed a filing_status of single on his and tax returns petitioner concedes that his proper filing_status for the years at issue was married_filing_separately on date petitioner filed a bankruptcy petition under chapter of the u s bankruptcy code in the u s bankruptcy court for the central district of california petitioner was granted a discharge_in_bankruptcy on date in his bankruptcy petition petitioner failed to disclose that he was married or to include his wife’s income petitioner is a medical doctor specializing in geriatric medicine with a family practice in orange california at all times during the years at issue petitioner operated this medical practice and was the only doctor providing medical services at his practice petitioner is a cash_basis taxpayer before petitioner was the sole shareholder of and operated his medical practice through christopher holden m d inc chmdi at the end of dr anjana sura was the sole shareholder of chmdi beginning in mid-date and throughout petitioner deposited the receipts from his medical practice into the various bank accounts of discover wellness health association discover wellness a partnership svp enterprises inc svp a c_corporation and holden medical corp hmc an s_corporation petitioner was the sole shareholder of hmc during the tax_year petitioner was neither a partner of discover wellness nor a shareholder of svp or chmdi during the years at issue all of the gross_receipts deposited into the accounts of discover wellness svp chmdi and hmc are petitioner’s gross business receipts for and petitioner’s gross_receipts from his medical practice in and totaled dollar_figure and dollar_figure respectively jane garcia worked as the office manager for petitioner’s medical practice from through date garcia is listed as the partner of discover wellness on its and forms u s return of partnership income schedules b other information and or schedules k-1 partner’s share of income deductions credits etc garcia is listed as being a shareholder and probusinesscoach com is simultaneously listed as a shareholder of svp on svp’s and forms u s_corporation income_tax return the parties agree that all gross_receipts and expenses of petitioner’s medical practice shall be reported on schedules c profit or loss from business of petitioner’s tax returns for the years at issue including gross_receipts received and expenses paid_by discover wellness chmdi svp and hmc i tax_year a schedule a deductions on his schedule a itemized_deductions for the tax_year petitioner claims a mortgage interest_deduction of dollar_figure and a real_estate tax deduction of on brief petitioner claims for the first time that he is entitled to a home mortgage interest_deduction of dollar_figure in addition to the dollar_figure that respondent already conceded totaling dollar_figure in the first stipulation of facts the parties agree that the remaining amount at issue for the tax_year is dollar_figure pursuant to rule e a party’s stipulations shall be binding rule e further provides that no party to a stipulation is permitted to change qualify or contradict a stipulation in whole or in part absent permission of the court petitioner did not move the court to be relieved of this stipulation and is thus bound by it furthermore petitioner raised the issue of additional deductions improperly see carraway v commissioner tcmemo_1994_295 wl at holding that where the taxpayers first claimed at trial an amount in excess of the amount previously claimed as a deduction the taxpayers improperly raised the issue dollar_figure petitioner concedes all but dollar_figure of the real_estate tax deduction respondent concedes petitioner is entitled to a mortgage interest_deduction of dollar_figure for payments made to countrywide home loans for the home in placentia california at the end of the principal balance of the home loan with countrywide home loans was dollar_figure b leases for the tax_year petitioner claims a schedule c lease deduction of dollar_figure for his medical practice in date chmdi entered into a master lease agreement with key equipment finance inc key to purchase computer equipment and software from medsoft solutions inc medsoft for petitioner’s medical office in orange california in date chmdi entered into an equipment lease contract with marlin leasing corp marlin to lease computer equipment and software from medsoft for petitioner’s anaheim california office which closed in at the end of the marlin lease there was on brief petitioner claims that he is entitled to deduct dollar_figure for real_estate_taxes we deem that petitioner concedes the remainder of the dollar_figure amount on brief petitioner claims that he is entitled to a lease expense deduction of dollar_figure in the first stipulation of facts the parties agree that the amount of the lease expense at issue for the tax_year is dollar_figure petitioner did not move the court to be relieved of this stipulation pursuant to rule e a party’s stipulation shall be binding see supra note a dollar_figure buyout option other than the lease agreements with marlin and key petitioner failed to provide any other lease agreements in svp made payments to marlin and key on its tax_return chmdi reported that it had depreciable assets of dollar_figure and accumulated depreciation of dollar_figure at the beginning of the tax_year there are no depreciable assets or depreciation expenses listed at yearend on the tax returns of discover wellness svp and chmdi for petitioner’s accountant treated some of the equipment leases as capital leases and others as operating leases petitioner’s bankruptcy petition listed equipment leases on his schedule d creditors holding secured claims with values totaling dollar_figure petitioner did not enter into any equipment leases in or petitioner contends that any other lease agreements as well as loan documents bank statements canceled checks credit card statements invoices and records stored on a hard drive were lost as a result of flooding in his office c contract labor petitioner claims a contract labor expense deduction of dollar_figure of which dollar_figure is still at issue the amounts still at issue are set forth more fully reflecting the payees and corresponding amounts as follows payee leo miguez kn enterprises ninpapha niangnouansy jack padilla spa n mor bank of america rick wong garret hess unknown check no ralph dudley total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure kn enterprises kn a salon is a partnership of which petitioner’s wife niangouansy is a partner kn failed to file a tax_return for on brief petitioner asserts that he is entitled to deduct dollar_figure of contract labor expenses in excess of the amount that respondent already allowed we observe that this amount is dollar_figure less than the amount that respondent disallowed d bank service charges after the parties’ concessions petitioner claims an additional bank service charges deduction of dollar_figure consisting of payments to chase card services of dollar_figure and dollar_figure e continuing education after the parties’ concessions petitioner claims an additional continuing education deduction of dollar_figure for five payments made to daniel wotring for flight instruction petitioner did not complete the pilot program f miscellaneous expenses after the parties’ concessions petitioner claims an additional miscellaneous expense deduction of dollar_figure the specific items still at issue are as follows payee amount capital one business card american express advanta union capital des lease home depot home depot credit home depot credit services capital one des loan leasing services dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fff enterprises citizens bank cash withdrawal washington mutual discover missing checks platinum plus rockpart consulting leo miguez bank of america leasing popular leasing usa inc citi cards ifc great america kn enterprises christopher holden chase home finance key equipment finance ge healthcare learsone total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure g office supplies after the parties’ concessions petitioner claims an additional deduction for office supplies of dollar_figure for a payment made to mike’s tint shop ii tax_year a mortgage interest petitioner claims a schedule a mortgage interest_deduction for the tax_year of dollar_figure respondent concedes petitioner is entitled to a deduction of dollar_figure for mortgage interest_paid to bank of america on the property in placentia california after petitioner’s concessions the amount of mortgage interest still at issue is dollar_figure the principal balance of the home loan with bank of america was dollar_figure at the end of on brief respondent erroneously stated that the amount of home mortgage interest at issue for the tax_year was dollar_figure rather than dollar_figure as reported on petitioner’s tax_return and disallowed by respondent in the notice_of_deficiency after respondent’s concessions the amount of home mortgage interest remaining at issue for the tax_year was dollar_figure on brief petitioner claims that he is entitled to an additional deduction in excess of respondent’s concessions of dollar_figure petitioner does not assert that he is entitled to deduct the remaining dollar_figure of home mortgage interest not conceded by respondent we deem this dollar_figure amount to be conceded by petitioner on brief b outside services after the parties’ concessions petitioner claims an additional deduction for outside services of dollar_figure consisting of three payments of dollar_figure each to nibiru rising inc nibiru a c_corporation of which petitioner is the sole shareholder according to nibiru’s form_1120 schedule k other information its business consisted of advertising and public relations petitioner claims he set up nibiru to do a special research project petitioner paid nibiru a total of dollar_figure in dollar_figure of which was paid from august through date these payments to nibiru were classified as outside services contract labor miscellaneous expenses and professional fees petitioner failed to list nibiru as an entity of which he owned or more on his date bankruptcy petition c leases petitioner claims a deduction of dollar_figure for leases the entire amount is still at issue d contract labor after the parties’ concessions petitioner claims an additional contract labor expense deduction of dollar_figure this amount still at issue is set forth more fully reflecting the payees and the corresponding amounts as follows payee kn enterprises bank of america nibiru rising inc total amount dollar_figure dollar_figure dollar_figure dollar_figure of the amounts paid to kn dollar_figure was paid in date and dollar_figure was paid in date no documents other than canceled checks were provided to substantiate these expenses e miscellaneous expenses after the parties’ concessions petitioner claims an additional miscellaneous expense deduction of dollar_figure the amount still at issue is set forth more fully reflecting the payees and corresponding amounts as follows payee amount capital one business card american express nibiru rising inc union capital des home depot home deport credit home depot credit services chase card services dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure business card1 christopher holden chmdi union bank online transfer chase citi cards withdrawal total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s general ledger as reconstructed by petitioner’s counsel for the purposes of trial shows two groups of payments to payee business card the first group of payments consists of six checks from svp to business card in the following amounts dollar_figure check no dollar_figure check no dollar_figure check no dollar_figure check no dollar_figure check no and dollar_figure check no the total amount of payments made by svp to business card is dollar_figure the second group of payments consists of a single check from discover wellness to business card of dollar_figure check no the seven payments to business card totaled dollar_figure we believe that respondent may have counted the first group of checks twice in determining the amount of miscellaneous expenses still left at issue for the tax_year petitioner did not contest the accuracy of these amounts in either his opening or his reply brief we deem that petitioner has conceded this issue petitioner has provided no documents other than canceled checks and partial bank statements to substantiate these miscellaneous expenses f payroll expenses after the parties’ concessions petitioner claims an additional payroll expense deduction of dollar_figure for a check made payable to svp written on its own accountdollar_figure g professional fees after the parties’ concessions petitioner claims an additional professional fees deduction of dollar_figure for a payment made to nibiru iii tax_return preparation petitioner’s form_1040 u s individual_income_tax_return was prepared by ashley b hallsman and his form_1040 was prepared by shahid ali of etax services inc iv document destruction petitioner claims his books_and_records for the years at issue were destroyed as a result of flooding that occurred in his medical office according to petitioner’s business insurance report two insurance claims have been filed the first was for a loss on date of dollar_figure due to a burst water respondent contends that there is no evidence in the record to substantiate that this check is anything other than a transfer to another svp bank account pipe and the second was for a loss on date of dollar_figure due to heavy rain i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed to be correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations are incorrect rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner with respect to factual matters if the taxpayer meets certain requirements petitioner has neither alleged that sec_7491 applies nor established compliance with its requirements petitioner bears the burden_of_proof petitioner claims that he is entitled to various itemized and business_expense deductions in excess of amounts that respondent already allowed or conceded for each of the years at issue deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 308_us_488 292_us_435 see rule a welch v helvering u s pincite a taxpayer is required to maintain sufficient records to substantiate expenses underlying the deductions he claims on his federal_income_tax returns sec_6001 sec_1_6001-1 e income_tax regs see also 65_tc_87 aff’d 540_f2d_821 5th cir ii perception of witnesses we observe the sincerity candor and demeanor of each witness to evaluate his testimony and to assign weight thereto for the purpose of finding disputed facts hie holdings inc v commissioner tcmemo_2009_130 wl at aff’d 521_fedappx_602 9th cir we determine each witness’ credibility weigh every piece of evidence draw appropriate inferences and choose between often conflicting inferences when we find the facts of a case id we will not accept the testimony of a witness at face value if we find that the totality of facts conveys to us an impression that is contrary to the witness’ testimony 115_tc_43 aff’d 299_f3d_221 3d cir during the trial we heard testimony from two fact witnesses petitioner and garcia garcia’s testimony was often vague conclusory made without substantiating support and of limited helpfulness to the court garcia’s testimony with respect to the purported loss of petitioner’s documents was self-contradictory and not credible petitioner’s testimony was vague and unhelpful petitioner testified that he could not recall many of the material facts in this case he attempted to avoid answering questions posed to him with respect to his interest in nibiru petitioner then testified that he did not recall whether he had any ownership_interest in nibiru despite being the sole shareholder thereof petitioner affirmatively represented himself as single on his and tax returns and on his bankruptcy petition despite being married during the years at issue petitioner filed his bankruptcy petition without disclosing his wife’s income or his ownership_interest in nibiru petitioner made substantial payments to nibiru after filing for bankruptcy on the basis of his testimony and the entirety of the record we find that petitioner was generally not a credible witness iii real_estate_taxes sec_164 permits a taxpayer to deduct any state local or foreign_property taxes that are paid_or_accrued during the taxable_year petitioner contends that for his tax_year he is entitled to deduct dollar_figure of real_estate_taxes in excess of amounts that respondent already allowed petitioner failed to provide documentation to establish that he personally paid or owed such real_estate_taxes petitioner provided only a loan transaction history summary that mentioned a payment of county taxes with respect to a property in orange california of dollar_figure from an escrow account petitioner failed to provide additional evidence with respect to the escrow account or this purported tax payment petitioner’s loan transaction history summary failed to establish that he either paid_or_incurred any portion of the real_estate_taxes for which he claims he is entitled to a deduction for the tax_year see sec_6001 see eg anyanwu v commissioner tcmemo_2014_123 disallowing a real_estate tax deduction absent substantiation accordingly we agree with respondent and hold that petitioner has failed to carry his burden_of_proof regarding the real_estate tax deduction iv home mortgage interest sec_163 permits an individual taxpayer to deduct any qualified_residence_interest otherwise known as home mortgage interest that is paid_or_accrued during the taxable_year sec_163 h and the code defines qualified_residence_interest as interest_paid or accrued during a taxable_year on either acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer sec_163 acquisition_indebtedness is any indebtedness which is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by such residence sec_163 acquisition_indebtedness includes refinanced indebtedness if the refinanced indebtedness constitutes a refinancing of acquisition_indebtedness and is used to finance the construction or substantial_improvement of the qualified_residence id callahan v commissioner tcmemo_2013_131 wl at griggs v commissioner tcmemo_2013_2 wl at home_equity_indebtedness is any other indebtedness that is secured_by a qualified_residence to the extent that the indebtedness does not exceed the fair_market_value of the residence reduced by the acquisition_indebtedness sec_163 a qualified_residence is the taxpayer’s principal_residence and one other residence of the taxpayer which he elects to treat as a qualified_residence for the purposes of sec_163 sec_163 married individuals filing separate returns are treated as one taxpayer and each spouse may take into account only one residence unless both spouses consent in writing that one spouse may take into account both the principal_residence and one other residence id a married taxpayer filing a separate_return is allowed to deduct mortgage interest payments made on only dollar_figure of acquisition_indebtedness and dollar_figure of home_equity_indebtedness sec_163 c ii petitioner was married to niangnouansy during the years at issue he did not file a joint_return for either or petitioner stipulated that his proper filing_status was married_filing_separately petitioner claims that he is entitled to deduct mortgage interest_paid on two properties one in placentia california and the other in orange california petitioner provided no evidence of any agreement with his spouse that would allow him to take into account two qualified residences for mortgage interest_deduction purposes petitioner is allowed to take into account mortgage interest_paid on up to dollar_figure of acquisition_indebtedness and up to dollar_figure of home_equity_indebtedness with respect to only one qualified_residence petitioner has failed to demonstrate that he is entitled to any deductions of mortgage interest in excess of mortgage interest_paid on dollar_figure of home_equity_indebtedness additionally petitioner failed to show that he is entitled to any mortgage interest deductions with respect to acquisition_indebtedness for either of the years at issue with respect to the placentia california property petitioner testified that he originally purchased the property in for dollar_figure he did not provide any evidence to show how much if any of this amount was financed petitioner testified that he mortgaged the placentia california property several times to fund his medical practice he did not offer any evidence to show that he used the proceeds of these mortgages to improve or construct on the property instead petitioner’s mortgages were used to fund his business petitioner did not show that he incurred any indebtedness to acquire construct on or substantially improve the property and thus failed to demonstrate that there was any acquisition_indebtedness on the placentia california property see sec_163 petitioner failed to provide any information with respect to the origin or purpose of indebtedness secured_by the orange california property therefore petitioner failed to prove that any amount of the indebtedness secured_by the orange california property would qualify as acquisition_indebtedness under sec_163 home_equity_indebtedness is any indebtedness other than acquisition_indebtedness that is secured_by a qualified_residence to the extent such indebtedness does not exceed the fair market values of the qualified_residence as it is reduced by the acquisition_indebtedness sec_163 we must treat the mortgages on the two properties as home_equity_indebtedness to the extent these mortgages do not exceed the fair market values of these properties because petitioner’s filing_status is married_filing_separately for both years at issue for each year he may deduct mortgage interest_paid on the first dollar_figure of home equity indebtedness with respect to only one property that qualifies as his qualifying residence see sec_163 for both years at issue respondent has already allowed petitioner home mortgage interest deductions on mortgages in excess of the dollar_figure limitation for respondent allowed petitioner to take into account dollar_figure of mortgage interest_paid on the placentia california property for a mortgage with a principal yearend balance of dollar_figure for respondent allowed petitioner to take into account dollar_figure of mortgage interest_paid on the placentia california property for a mortgage with a principal yearend balance of dollar_figure petitioner is not entitled to any additional home mortgage interest deductions we sustain respondent’s disallowance with respect to home mortgage interest deductions for the years at issue v schedule c business_expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business ordinary expenses are those expenses that are frequent common usual or customary in a taxpayer’s trade_or_business deputy v du pont u s pincite necessary expenses are those that are appropriate and helpful to a taxpayer’s trade_or_business welch v helvering u s pincite a cash_method taxpayer may deduct only those business_expenses that are paid during the tax_year sec_1_446-1 income_tax regs petitioner is a cash_method taxpayer as such he may deduct for each of the years at issue only business_expenses that he paid during those years see 139_tc_19 as with all deductions a taxpayer is required to maintain adequate_records to establish his entitlement to business deductions sec_1_6001-1 income_tax regs if a taxpayer’s records are lost or destroyed as a result of circumstances that are beyond his control he may substantiate his expenses through a reasonable reconstruction of his records 122_tc_305 mcclellan v commissioner tcmemo_2014_257 wl at the burden is on the taxpayer to show that his records were actually lost or destroyed mcclellan v commissioner wl at petitioner asserts that many of his records were either lost or destroyed in the aftermath of one of several instances of flooding at his business the burden is on petitioner to prove that his records were actually lost or destroyed as a result of flooding see id petitioner provided evidence to prove that his office sustained water damage or flooding on two occasions petitioner’s insurance summary statement shows that his business filed claims for incidents of flooding or water damage in date and in date the summary statement does not mention any destruction of records petitioner and garcia both testified that petitioner’s records were destroyed as a result of flooding garcia left petitioner’s employ in date she has no personal knowledge of the flood in date garcia’s testimony with respect to the flood was inconsistent for instance garcia first testified that she used various equipment lease agreements to prepare petitioner’s bankruptcy petition garcia then testified that most of these lease agreements were lost as a result of the flood and consequently she had to recreate the information she included in the bankruptcy petition in part by calling the leasing companies we do not find garcia’s testimony with respect to the destruction of records to be credible petitioner testified that only the equipment lease invoices used for preparing the bankruptcy petition were lost as a result of the floods petitioner did not offer any additional testimony with respect to the loss or destruction of documents petitioner did not explain what happened to the documents used to file his tax_return which was filed after the date flood petitioner’s testimony was not sufficient to show that his records were lost or destroyed similarly petitioner has generally failed to substantiate his expenses through other evidence see boyd v commissioner t c pincite mcclellan v commissioner wl at a leases sec_162 allows a deduction for rental or lease payments for property that is used in a trade_or_business and in which the taxpayer has no title or equity interests see also sec_1_162-1 income_tax regs where a lessee acquires something more than use of the property his payments build up equity in the property and are not within the definition of rental or other_payments under sec_162 san diego transit-mixed concrete co v commissioner tcmemo_1962_141 the code makes a distinction allowing deductions for operating leases and disallowing deductions for capital leases in a prior case we defined a capital lease of equipment as an agreement by a lessee to purchase that equipment over time after making a series of lease payments during a set period and thereafter being entitled to acquire the property at a nominal cost at the end of the lease_term yearout mech eng’g inc v commissioner tcmemo_2008_217 wl at n in yearout we defined an operating_lease as a lease where the lessee pays to make use of an asset during the lease_term but does not have an option to purchase the equipment at the termination of the lease period id sec_162 allows a taxpayer to deduct as a business_expense only the cost of operating leases on brief petitioner argues that all of the leases with respect to which there are payments at issue are capital leases by virtue of this claim petitioner concedes that he is not entitled to any business_expense deductions for any of the lease paymentsdollar_figure petitioner claims entitlement to depreciation_deductions with respect to the leases petitioner first asserted this claim at trial where he made an oral motion to amend his pleadings to presumably claim depreciation with respect to all or some of the leased property the court granted petitioner’s oral motion however petitioner failed to present evidence sufficient to substantiate his entitlement to any sec_167 depreciation or sec_179 accelerated_depreciation deductions accordingly petitioner is not entitled to any deductions with respect to the lease payments petitioner characterized additional payments made to the leasing companies as miscellaneous expenses for the years at issue by virtue of his claim petitioner concedes that he is not entitled to business_expense deductions for any of the payments made to leasing companies characterized as miscellaneous expenses b payments to nibiru categorized as outside services professional fees contract labor and miscellaneous expenses petitioner claims that he is entitled to additional deductions for outside services professional fees contract labor and miscellaneous expenses for the tax_year for payments made to nibiru petitioner claims that these payments were made with respect to research purportedly performed by nibiru nibiru is a wholly owned c_corporation of petitioner we examine transactions between related parties with special scrutiny vanney assocs inc v commissioner tcmemo_2014_184 at see also 337_us_733 transactions between family members require careful scrutiny chapman v commissioner tcmemo_2014_82 at applying special scrutiny to transactions between a husband and wife’s respective business entities pepsico p r inc v commissioner tcmemo_2012_269 at greater scrutiny is applied to related_party transactions estate of rosen v commissioner tcmemo_2006_115 wl at requiring heightened scrutiny for intrafamily transactions where a taxpayer is able to show that a genuine transaction exists between himself and a related_entity we allow that taxpayer to deduct properly substantiated ordinary and necessary business_expenses under sec_162 see chapman v commissioner at allowing a taxpayer to deduct as business_expenses payments made to a related business_entity for services provided by that entity that were ordinary and necessary for the taxpayer’s business petitioner testified that he set up nibiru in order to carry out a special research project however on its tax_return nibiru listed its business activities as advertising and public relations petitioner failed to show that nibiru performed any research or provided any services for petitioner petitioner’s testimony with respect to his purported research project was extremely vague petitioner testified that the purported research project concerned a condition called acedia petitioner testified that nibiru helped him gather information relating to the research project but he did not explain what this information entailed how it was compiled and why or how such information was either related to or useful for his medical practice petitioner testified that nibiru did not have any other sources of funding and petitioner failed to offer any other evidence with respect to nibiru’s operations garcia petitioner’s office manager testified that she did not know who nibiru was petitioner did not list his ownership_interest in nibiru on his bankruptcy petition after filing for bankruptcy petitioner made substantial payments to nibiru during his testimony petitioner initially avoided two questions posed to him about his ownership_interest in nibiru after being asked for a third time petitioner claimed that he could not remember whether he was a shareholder in nibiru petitioner’s vague testimony and his attempted avoidance of questions posed to him are not sufficient to substantiate that his payments to nibiru constituted deductible business_expenses petitioner has not shown that nibiru actually provided services for his medical practice or that the cost of such services was an ordinary and necessary business_expense see id accordingly we agree with respondent and hold that petitioner has failed to meet his burden_of_proof regarding claimed additional deductions for outside services professional fees contract labor and miscellaneous expenses to the extent that these claimed deductions relate to payments made to nibiru c contract labor petitioner claims additional deductions for contract labor expense for the years at issue payments to the following payees are still at issue niangnouansy kn leo miguez jack padilla spa n mor bank of america rick wong garret hess ralph dudley and an unknown payee niangnouansy petitioner’s wife has a partnership_interest in kn a hair salon we must exercise special scrutiny when examining payments to related payees to determine whether such payments constitute ordinary and necessary business_expenses see chapman v commissioner at petitioner fails to offer sufficient evidence to substantiate that payments to kn were ordinary and necessary business_expenses the only evidence petitioner offered to prove that the payments to kn were ordinary and necessary business_expenses was garcia’s testimony garcia’s testimony with respect to kn was generally vague and of no help she testified that kn oversaw the billing for petitioner’s medical practice kn’s form_1065 listed kn’s principal product or service as hair products neither petitioner nor garcia explained why petitioner purportedly engaged a hair salon to oversee billing garcia testified that she was aware of a written_agreement between kn and petitioner for the provision of services she did not answer when asked about the whereabouts of this petitioner claims that additional payments made to kn during the and tax years qualify as miscellaneous expenses deductions petitioner claims that an additional payment to leo miguez is deductible as a miscellaneous expense for the tax_year agreement petitioner neither offered any such agreement into evidence nor provided an explanation as to his failure to provide the agreement there is nothing in the record to support petitioner’s claim that payments to a hair salon were ordinary and necessary business_expenses of his medical practice petitioner did not disclose his marital status on his bankruptcy petition he made payments of dollar_figure to kn in the last two months of after filing for bankruptcy on the basis of all these facts we find that petitioner has not shown that kn actually provided services for his medical practice or that the cost of those services was an ordinary and necessary business_expense see id we find that petitioner has failed to meet his burden of proving that payments to kn for contract labor and miscellaneous expenses are deductible business_expenses petitioner claims a deduction for a payment issued by check and made out to niangouansy for the tax_year the check is dated in garcia testified that this check was not paid in petitioner is a cash_method taxpayer and may deduct business_expenses only for the year they were paid see sec_1 c i income_tax regs consequently we find that because it was not an expense paid during the tax_year this payment is not deductible for the tax_year petitioner offered no evidence other than canceled checks and bank statements with respect to payments made to jack padilla garret hess ralph dudley and an unknown payee garcia testified that the checks made out to bank of america were not payments for services but rather were for either equipment_leasing or medical_supplies petitioner conceded that his leases were capital leases lease payments to bank of america are therefore not deductible expenses petitioner did not provide any additional documentation with respect to the bank of america checks to prove that they are for a deductible expense accordingly we agree with respondent and hold that petitioner has failed to meet his burden of proving that payments made to bank of america garret hess ralph dudley bank of america and an unknown payee are deductible business_expenses garcia testified that spa n mor performed cosmetic services for petitioner’s practice however petitioner did not present any evidence to show that these services were ordinary and necessary business_expenses of his medical practice accordingly we find petitioner has failed to meet his burden of proving that those payments to spa n mor are deductible business_expenses garcia testified that rick wong occasionally provided mobile ultrasound or x-ray imaging services for petitioner’s medical practice petitioner provided a canceled check issued to rick wong for dollar_figure accordingly petitioner carried his burden_of_proof for an additional contract labor expense deduction of dollar_figure for the payment made to rick wong in the tax_year garcia testified that leo miguez was a construction contractor that petitioner hired to repair his office petitioner either rents or leases his medical office although the cost of incidental repairs may be deductible as a business_expense a taxpayer lessee may not deduct the cost of permanent improvements that he makes to leased property 47_tc_471 see also sec_1_162-11 income_tax regs petitioner failed to offer any evidence with respect to the repairs that leo miguez performed or to whether these repairs were incidental repairs that would be deductible under sec_162 accordingly we agree with respondent and hold that petitioner failed to meet his burden of proving that payments made to leo miguez including payments characterized both as contract labor payments and miscellaneous expenses were improperly disallowed d bank service charges petitioner contends that he is entitled to deduct additional bank service charges for two payments made to chase card services for the tax_year a taxpayer may deduct credit card fees if such fees are an ordinary_and_necessary_expense of his business see eg thunstedt v commissioner t c memo at allowing a deduction for merchant credit card fees however petitioner provided no evidence to prove that these payments represented payments for deductible credit card fees and not credit card payments a taxpayer may deduct an otherwise deductible expense even if that expense is paid with a credit card lawler v commissioner tcmemo_1995_26 wl at n see also revrul_78_38 1978_1_cb_67 allowing a charitable_contribution_deduction for a payment made with a credit card however if a taxpayer uses borrowed funds to pay an otherwise deductible expense the taxpayer may deduct that expense only when it is paid not when the borrowed funds are repaid 55_tc_753 pursuant to granan if petitioner had used the credit card to make payments for deductible expenses those expenses would be deductible when they were charged on the card not when the credit card balances were paid see id petitioner failed to provide sufficient evidence for us to conclude that the credit card was used to pay deductible expenses furthermore petitioner’s evidence shows that there was no correlation between the time when his expenses were incurred and charged on the card and the time when he made payments to the credit card company garcia testified that petitioner’s practice did not always pay in full all of its monthly credit card balances petitioner has failed to demonstrate both that the payments to the credit card company were for service fees and that they were to repay the card balance for deductible expenses charged on the card during the same year accordingly we find petitioner has failed to meet his burden_of_proof and that he is not entitled to additional bank service charge deductions for e continuing education expenses sec_162 allows a deduction for all ordinary and necessary expenses paid in carrying_on_a_trade_or_business sec_162 does not explicitly provide for a deduction for continuing education expenses but such expenses may be deductible under sec_162 if they fall within its regulations the regulations under sec_162 allow a taxpayer to deduct expenditures_for education if that education either maintains or improves skills that are required by an individual in his employment trade_or_business or meets express requirements set by the individual’s employer or by a law or regulation as a condition of continued employment status or compensation sec_1_162-5 income_tax regs education undertaken by an individual to meet minimum education requirements for qualification in his own or any other trade_or_business are not deductible id para b and income_tax regs petitioner’s continuing education expenses that remain at issue for the tax_year consist of payments he made for flying lessons petitioner testified that he was taking flying lessons in a small aircraft in order to join a purportedly charitable movement that provides medical services to remote areas because of financial difficulties petitioner did not complete the program in deciding whether petitioner’s flying lessons are deductible education expenses under sec_162 we need to determine whether the education expenses were incurred to maintain or improve his skills for use in his business or whether the education would qualify him to meet the minimum education requirements of some other trade_or_business see id para b we have previously held that if the education for which deductions are at issue qualifies a taxpayer to perform tasks and activities that are significantly different from those that he could perform before receiving the education then the education qualifies the taxpayer for a new trade_or_business 70_tc_1067 aff’d without published opinion 607_f2d_995 2d cir it is irrelevant whether this education actually leads to qualification in a new trade_or_business id pincite petitioner paid educational expenses for flight instruction petitioner testified that he intended to use these skills in his business however petitioner failed to demonstrate that his flying lessons improved or maintained his skills as a doctor the skills petitioner learned during the flying lessons were significantly different from the skills he already possessed see id pincite consequently the cost of petitioner’s flying lessons are not deductible continuing education expenses under sec_162 it is irrelevant that these lessons may have helped petitioner reach patients in rural areas see katz v commissioner tcmemo_1968_16 holding that an accountant’s flight lessons were not deductible continuing education expenses even where the lessons improved the taxpayer’s ability to reach out-of-town clients petitioner has not shown that his flying lessons were an ordinary and necessary business_expense accordingly we agree with respondent and hold that petitioner failed to carry his burden of proving entitlement to the continuing education expense deductions remaining at issue f miscellaneous expenses petitioner claims additional deductions for payments made to credit card companies leasing companies banks home depot kn nibiru chmdi leo miguez learsone and rockpart consulting rockpart as well as for payments made to unidentified payees cash withdrawals and transfers for the years at issue we have already disallowed deductions for payments made to several of these payees as discussed supra in this section we will discuss only those deductions for payments remaining at issue for the remaining payees petitioner provided no evidence other than bank statements and canceled checks with respect to payments made to learsone and home depot those canceled checks and bank statements referring to home depot list payments to three home depot payees home depot home depot credit and home depot credit services petitioner failed to explain whether these payees are one and the same entity and whether these payees are direct payees or credit card companies petitioner failed to substantiate that payments made to the home depot entity or entities and to learsone were for deductible expenses accordingly we sustain respondent’s disallowance of miscellaneous_expense_deductions with respect to those payments made to the home depot and learsone payees garcia offered vague testimony which provided no assistance with respect to rockpart she testified that rockpart was a consulting service that advised petitioner’s practice on how to obtain more money aside from garcia’s vague testimony petitioner provided no other information with respect to the rockpart payments consequently we find that petitioner failed to substantiate that those payments to rockpart were deductible business_expenses we sustain respondent’s disallowance insofar as it pertains to payments made to rockpart see eg fernandez v commissioner tcmemo_2011_216 wl at disallowing a deduction for consulting fees where the taxpayer failed to provide substantiating documentation a taxpayer may deduct an expense paid_by credit card but only for the year in which the expense is paid rather than when the credit card balance is paid see revrul_78_38 supra see also granan v commissioner t c pincite petitioner and garcia both testified that the credit cards were used for various expenses of petitioner’s business aside from canceled checks and bank statements petitioner offered no other evidence with respect to these payments petitioner did not provide any itemized lists of expenses that he used his credit cards to pay garcia testified that the payments made to various credit card companies were for monthly bills petitioner’s medical practice carried balances on these credit card accounts that could not be paid in full every month petitioner has not provided sufficient evidence for us to conclude that the credit cards were used to pay deductible expenses furthermore petitioner’s evidence fails to show any correlation between the time when his expenses were incurred and charged onto the credit card companies and the time when he made payments on the credit cards petitioner has failed to demonstrate that the payments made to the credit card companies were to repay deductible expenses charged thereto during the same year petitioner similarly failed to show that the payments were for deductible business_expenses we sustain respondent’s disallowance with respect to these items petitioner failed to show that the cash withdrawals bank transfers payments to himself and chdmi and the missing checks were payments for deductible expenses accordingly petitioner has failed to meet his burden and we sustain respondent’s disallowance with respect to these items g office supplies petitioner claims that he is entitled to an additional deduction for office supplies for the tax_year for a payment made to mike’s tint shop petitioner did not offer any evidence with respect to this payment other than a canceled check from chmdi the chmdi check stated in its memo line that the payment was for window tinting at trial neither petitioner nor garcia provided any explanation as to the purpose of this expense and how this payment was an ordinary_and_necessary_expense of petitioner’s business see eg peterson v commissioner tcmemo_2015_23 holding that office expenses were not deductible where the taxpayer did not explain the business_purpose of the expenses odujinrin v commissioner tcmemo_2014_213 allowing a deduction for office expenses where the taxpayer offered as evidence bank statements and canceled checks only to the extent the taxpayer demonstrated a business_purpose for the expenses accordingly we hold that petitioner has failed to carry his burden of proving entitlement to the additional deduction for office supplies for h payroll expenses petitioner claims an additional deduction for payroll expenses for the tax_year the amount at issue is a check written on the account of svp to itself there is no evidence in the record to show that this check is anything other than a transfer between different bank accounts of svp accordingly petitioner has failed to carry his burden of proving that this payment is a deductible business_expense for vi accuracy-related_penalty respondent imposed a sec_6662 accuracy-related_penalty against petitioner for both of the years at issue sec_6662 and b and imposes a penalty on the portion of any underpayment which is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a n income_tax return sec_6662 sec_1_6662-3 income_tax regs negligence also includes any failure to maintain adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of the rules or regulations id subpara a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the burden of production shifts to the commissioner with respect to the liability of a taxpayer for any penalty addition_to_tax or additional_amount set forth sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that is appropriate to impose a penalty on the taxpayer 116_tc_438 the commissioner meets his burden of production by demonstrating a substantial_understatement_of_income_tax see eg bobrow v commissioner tcmemo_2014_21 at the exact amount of petitioner’s understatement for each of the years at issue shall be computed as part of the rule calculation even if petitioner’s understatement is not substantial within the meaning of sec_6662 respondent may meet his burden by demonstrating that petitioner negligently claimed deductions to which he is not entitled petitioner failed to produce sufficient records to substantiate his claimed income_tax deductions and he claimed income_tax deductions to which he was not entitled for each of the years at issue see scully v commissioner tcmemo_2013_229 wl at where a taxpayer’s records have been lost or destroyed because of circumstances beyond the taxpayer’s control the taxpayer may substantiate his expenses through reasonable reconstruction the burden is on the taxpayer to show that the documentation was actually lost or destroyed see adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir petitioner did not establish that his records were lost through circumstances beyond his control and the record shows that he failed to make reasonable efforts to reconstruct his books_and_records to substantiate his expenses in dispute for the years at issue accordingly respondent has met his burden of production as to negligence once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the imposition of a penalty is inappropriate because for example he acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite a determination as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case by case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reasonable_cause may also be shown by demonstrating reliance on the advice of a competent tax professional higbee v commissioner t c pincite sec_1_6664-4 c income_tax regs in order to show reasonable_cause and good-faith reliance on the advice of a tax professional a taxpayer must demonstrate that the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioner failed to demonstrate that he acted with reasonable_cause and in good_faith or that he reasonably relied on the advice of his tax preparers first petitioner failed to provide evidence of the qualifications of his tax_return_preparers ashley b hallsman and shahid ali petitioner did not call hallsman or ali to testify at trial second petitioner failed to prove that he provided the necessary and accurate information or documentation to his tax_return_preparers petitioner’s returns do not reflect knowledge of all necessary facts on the part of his advisers for instance petitioner’s returns both elect a filing_status of single despite his being married during the years at issue third petitioner has failed to demonstrate that he relied in good_faith on the advice of either of his tax preparers thus petitioner failed to demonstrate that he acted with reasonable_cause and in good_faith as a result petitioner failed to meet the three-factor test as set forth in neonatology for establishing good-faith reliance on his tax advisers see id accordingly we find that petitioner has not met his burden of proving that it is improper to impose sec_6662 accuracy-related_penalties for all of the years at issue any arguments not discussed in this opinion are irrelevant moot or lacking in merit to reflect the foregoing and to give effect to the parties’ concessions decisions will be entered under rule
